Wall, J. Brickey sued out of the county court of Randolph county a writ of attachment against J. B. Davis & Co., and caused the Commissioners of Drainage District Ho. 1, etc., to be summoned as garnishees. At the June term, 1881, the plaintiff in attachment obtained a judgment by default against the defendants in attachment, and the garnishees answered, admitting that they were indebted to the defendants in the sum of $262.42, but setting up that they bad been, befoi e the commencement of this suit, summoned as garnishees in respect of the same indebtedness, at the suit of Wm. Swan-wick, returnable to the Sept, term, 1881, of the circuit court of said county. For this reason the court discharged the garnishees, and the plaintiff appealed. Assuming that the money in the hands of the garnishee was the proper subject of such a proceeding, which was not questioned, and that Swan wick would have the better position dn regard to it by reason of his prior service and suit in a different court, still we think the proper practice was to suspend final judgment until the term!nation of Swan wick’s case. It may be he will not succeed in holding the fund, and that it will, in the end, be subject to Brickey’s claim. The court has ample power to make all such orders as are equitable and necessary to protect the rights of the parties. R. S. 1874, Ch. 62, See. 24; and in this instance the most, suitable order would have been to continue the case, and await the action of the circuit court. The judgment is reversed and cause remanded. Reversed and remanded.